State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 2
 The People &c.,
         Respondent,
      v.
 Levan Easley,
         Appellant.




 David Fitzmaurice, for appellant.
 William H. Branigan, for respondent.
 The Legal Aid Society, Electronic Frontier Foundation, amici curiae.




 MEMORANDUM:

        The order of the Appellate Division should be affirmed. It was an abuse of

 discretion for the trial court to admit the results of DNA analysis conducted using the


                                            -1-
                                            -2-                                        No. 2

Forensic Statistical Tool without first holding a Frye hearing (People v Williams, 35 NY3d

24 [2020]; People v Foster-Bey, 35 NY3d 959 [2020]). Here, however, this error was

harmless. The evidence of defendant’s guilt was overwhelming. Video footage from a

security camera inside the store was entered into evidence at trial, including footage from

one camera trained on a display shelf which captured a group of men holding defendant

against the shelf. The other men then scatter, leaving the video frame, at which point

defendant places an item on the shelf directly in front of him before he too runs out of the

frame. After approximately two minutes and fifteen seconds, during which no one

approaches the shelf or the area where defendant placed the item, a police officer looks at

the space on the shelf where the item was placed, walks over, and removes a gun. Rather

than “mere physical proximity,” the video shows that only defendant could have placed the

item—the gun recovered minutes later—on the shelf, not “any of the several others in the

same area” (dissenting op at 8). Therefore, there is no significant probability that the jury

would have acquitted defendant had it not been for this error (Williams, 35 NY3d at 42;

People v Crimmins, 36 NY2d 230, 241-242 [1975]). As a result, we need not reach

defendant’s remaining arguments concerning discovery of materials related to the FST.




                                            -2-
RIVERA, J. (dissenting):

      A unanimous Court agrees with defendant that, under our prior holdings in People

v Williams (35 NY3d 24 [2020]) and People v Foster-Bey (35 NY3d 959 [2020]), the trial

court abused its discretion as a matter of law in admitting the Forensic Statistical Tool

                                          -1-
                                            -2-                                       No. 2

(FST)-derived DNA results without first holding a Frye hearing. We part company on the

impact of that admission on the jury’s verdict and disagree with the majority that the error

was harmless. The evidence of defendant’s guilt of criminal possession of a weapon was

not overwhelming and the FST DNA evidence was the strongest evidence of possession

against him. Therefore, even under the nonconstitutional standard, there was a significant

probability that the error infected the verdict and, accordingly, was not harmless.

                                            ***

       Defendant was convicted by a jury of various counts of criminal possession of a

weapon for a gun found between boxes on a deli store shelf during an attack on defendant

by several unidentified individuals.1 According to the evidence at trial, shortly after

defendant and another person entered the store, several individuals began shouting and

attacking them. The assault was recorded on the store’s video camera, which captured

several men tackling, pushing, and punching defendant as they pinned him against the

shelves in front of the deli counter. All the men were clustered close to defendant and the

shelves. It also appears that, while defendant was held down against the shelves by several

of his attackers, one of them attempted to stab and slash defendant several times.

       Minutes after the attack commenced, in response to a store employee’s 911 call that

a group of men was in the store and that two of them had guns, the police arrived. The

officers observed several men fighting with defendant and pinning him to the shelves. One




1
 Defendant was acquitted of one count of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [1] [b]).
                                            -2-
                                           -3-                                        No. 2

man pushed defendant and ran out past the officers. Defendant fell back while the other

men scattered.

       The officers testified they could not see defendant’s or most anyone else’s hands.

After isolating defendant, and after one of the assailants re-entered and attempted to punch

defendant in the face, one of the officers pulled a gun from between two boxes on one of

the shelves where the men had attacked defendant. The officer testified that she believed

that defendant had been in possession of the gun because he was dressed in black, which

was consistent with the description of the person described in the employee’s phone call

and communicated via the police radio. The evidence also showed that at least two other

men were also dressed in black, including the man who appeared to be stabbing defendant

in the video recording. The officers arrested defendant, who was visibly bleeding and had

suffered a cut to his hand and head which required medical attention.

       The prosecution’s theory was that defendant physically held the gun at some point

and that he attempted to hide it on the store shelf. However, no eyewitness observed

defendant in possession of the gun at any time in the store, and there were no fingerprints

or blood on the weapon. For its physical proof, the prosecutor relied heavily on FST-

derived DNA results.2 According to the criminalist’s testimony, a standard contact/skin



2
 FST is a low copy number (LCN) DNA method that was developed by the New York
City Office of Chief Medical Examiner (OCME) (see Williams, 35 NY3d at 47-48). LCN
DNA analysis “was developed as a means of obtaining DNA profiles from even smaller
amounts of DNA by increasing the PCR amplification cycles to essentially make more
copies of the DNA segments to allow for analysis” (id. at 47). As the Electronic Frontier
Foundation explains in its amicus brief, OCME has since discontinued using FST after

                                           -3-
                                           -4-                                        No. 2

cell DNA analysis3 determined that defendant was not a major contributor to the DNA

collected from the gun, although he could not be excluded as one of three possible

contributors. However, based on the FST analysis, the criminalist concluded that:

              “[t]he DNA mixtures found on the sample from the swab from
              the trigger [of the gun] is approximately 4.57 million times
              more probable if the sample originated from Levan Easley and
              two unknown unrelated persons than if it originated from three
              unknown unrelated persons. Therefore, there is very strong
              support that Levan Easley and two unknown unrelated persons
              contributed to this mixture rather than three unknown unrelated
              persons.”
In summation, the prosecutor extensively discussed the FST DNA evidence, reiterating

that the criminalist had testified that for “the DNA mixture found on the sample [it] is

approximately 4.57 million times more probable that the sample originated from the

defendant Levan Easley and two unknown unrelated persons than if it originated from three

unknown unrelated persons.”

       The Appellate Division affirmed defendant’s conviction (see 171 AD3d 785 [2d

Dept 2019]). Thereafter, we held in Williams and Foster-Bey that it was error to admit low

copy number and FST DNA evidence without first holding a Frye hearing to determine




independent source code audits uncovered serious errors in the software’s calculation of
likelihood ratios.
3
  The most common form of DNA analysis, which was used in this case, is polymerase
chain reaction (PCR) short tandem repeat (STR) analysis, which involves reproducing a
DNA sample using PCR and then using STR analysis to “examin[e] . . . 13 or more different
loci to establish a profile of which alleles appear at which locus” (Williams, 35 NY3d at
46-47). Once a profile is established, an analyst may compare that profile to a known DNA
sample and calculate a likelihood ratio, i.e. the odds of whether a particular person can be
included or excluded as a DNA contributor (see id. at 47).
                                           -4-
                                              -5-                                          No. 2

whether the methodology had been accepted as reliable by the scientific community. A

Judge of this Court granted defendant leave to appeal (see 35 NY3d 1093 [2020]). We now

conclude that the same error identified in Williams and Foster-Bey occurred here. The only

question remaining is whether the error in defendant’s case was harmless.4

         Under the nonconstitutional standard, an error cannot be harmless—even when “the

proof of the defendant’s guilt, without reference to the error, is overwhelming”—if “there

is a significant probability, rather than only a rational possibility, in the particular case that

the jury would have acquitted the defendant had it not been for the error or errors which

occurred” (People v Crimmins, 36 NY2d 230, 241-242 [1975]). Thus, in order for a

nonconstitutional error to be harmless, a two-pronged test must be satisfied: first, the

evidence of guilt must be overwhelming, and, second, there must be no significant

probability that, without the erroneously admitted evidence, the jury would have reached a

different verdict. Evidence is overwhelming if it compels a guilty verdict, rather than

merely provide some support for the prosecution’s case. As the Court explained when first

articulating New York’s standard for nonconstitutional error:

                “That ‘overwhelming proof of guilt’ cannot be defined with
                mathematical precision does not, of course, mean that the
                concept cannot be understood and applied in individual cases,
                although not always without some difficulty. It surely does not
                invite merely a numerical comparison of witnesses or of pages
                of testimony; the nature and the inherent probative worth of the
                evidence must be appraised. As with the standard, ‘beyond a
                reasonable doubt’, recourse must ultimately be to a level of
                convincement. What is meant here, of course, is that the
                quantum and nature of proof, excising the error, are so
                logically compelling and therefore forceful in the particular

4
    Defendant’s other claims are either unpreserved or without merit.
                                              -5-
                                            -6-                                      No. 2

              case as to lead the appellate court to the conclusion that ‘a jury
              composed of honest, well-intentioned, and reasonable
              [people]’ on consideration of such evidence would almost
              certainly have convicted the defendant” (id. at 241-242
              [emphasis added]).
       In Williams, we concluded that the admission of the DNA evidence without first

holding a Frye hearing was harmless error because the evidence of the defendant’s guilt

was overwhelming. In that case, the prosecution

              “presented video evidence of the shooting, . . . eyewitness
              testimony identifying defendant as the shooter, and . . .
              testimony of defendant’s former girlfriend with respect to the
              events that followed th[e] incident—including the girlfriend’s
              account of defendant’s handling of the subject gun and the
              forced secretion of that device” (35 NY3d at 42).
In Foster-Bey, we similarly concluded that the error “was harmless in light of the

eyewitness testimony as to the shooting and defendant’s admission to his involvement in

that incident” (35 NY3d at 961).

       Here, the erroneous admission of the FST DNA results was not harmless. The

evidence of defendant’s criminal possession of the gun was not overwhelming. There was

no eyewitness who saw defendant in possession of the gun, no admission of his guilt, and

no video recording depicting him holding the gun at any time. The evidence merely

established that defendant entered the store, where he was attacked by several men and

pinned against the shelf where the police later found the gun. Although there was evidence

that, during the fight, someone yelled that a man dressed in black had a gun, and there was

evidence that two men might have had guns, no one identified defendant as the man in

black with the gun, and there was no evidence of a second weapon in the store. No

eyewitness, including the responding officers who arrived minutes after the fight began,
                                            -6-
                                            -7-                                        No. 2

testified that defendant was holding a gun before or after the attack. No fingerprints or

blood were recovered from the gun, or the shelf and boxes where the gun was found, even

though defendant was not wearing gloves, and, at the time of his arrest, the police observed

that he was bleeding from lacerations to his head and hand.

       Despite the underwhelming nature of the prosecution’s evidence, the majority

concludes the evidence is “overwhelming” based solely on its review of the video footage.

The majority makes three assertions in sequential order, and its analysis is contingent on

the first of those assertions: that the recording shows “defendant plac[ing] an item on the

shelf directly in front of him” (majority mem at 2). The video does no such thing. Indeed,

not even the District Attorney maintains such a view of the evidence. The District Attorney

has consistently argued only that, during the chaotic scene, with several men fighting and

pinning and pushing defendant up against the store shelf where the gun was later found by

an investigating officer, the video shows defendant “reach[ing] between two of the boxes

in front of the deli counter.” When pressed, counsel admitted that he could not “see a gun

in [defendant’s] hand in the video.”

       Next in the majority’s analysis is the statement that nobody came near the shelf after

“[t]he other men” had “scatter[ed]” (id.) from the shelf where defendant had allegedly

placed an item and before the officer later removed the gun. However, the video recording

clearly shows several people near the location of the gun—namely, the group of men who

assaulted defendant. The majority disregards that the District Attorney argues that the

relevant portion of the video depicts defendant having “reached” for the shelf “during the

fight” when he was surrounded by the group of men assaulting him, not after the men

                                            -7-
                                            -8-                                         No. 2

scattered. But mere physical proximity of defendant to the weapon found, without evidence

that distinguishes defendant as the person holding the gun from any of the several others

in the same area, with access and opportunity to put the gun on the shelf, is not

overwhelming proof that defendant possessed the gun.5

       Finally, to bridge the gap in direct evidence, the prosecution relies on an inference

that “[n]obody else could have put the gun there, and that’s why there is harmlessness in

this case,” as does the majority, holding that “only defendant could have placed the item—

the gun recovered minutes later—on the shelf” (id.). While a jury may accept such an

inference, our harmless error standard prevents us from calling such circumstantial

evidence overwhelming. Indeed, this Court has no authority to make an independent

assessment of the recording and so the majority cannot rely for its harmless error

conclusion on its factual finding that defendant can be seen putting an object, later found

to be the gun, on the shelf. Our jurisdiction is “limited to the review of questions of law”

(NY Const, art VI, § 3 [a]). Our role is to accept the facts developed in the record below;

“where there are conflicting inferences to be drawn from the proof, the choice of inferences


5
   Analogously, in cases where the prosecution seeks to prove possession through a
constructive possession theory, the prosecution has a “heavy burden of establishing the
ownership of a weapon found in an area occupied by several people and where no one
individual could be said to have dominion and control of the weapon” (People v Roberson,
41 NY2d 106, 109 [1976], citing People v Lemmons, 40 NY2d 505, 514 [1976, Wachtler,
J., concurring in part]). Here, although the prosecution rested its case on actual possession,
the court charged the jury with a constructive possession theory, and under that standard,
the evidence was not overwhelming (cf. People v Hylton, 125 AD2d 409, 410 [2d Dept
1986] [holding evidence was legally insufficient to establish constructive possession of a
firearm in a pool hall where multiple people were present], lv denied 69 NY2d 881 [1987];
People v Chandler, 121 AD2d 644, 646 [2d Dept 1986] [holding same for codefendant],
lv denied 68 NY2d 913 [1986]).
                                            -8-
                                             -9-                                         No. 2

is for the trier of the facts. And that choice is to be honored unless unsupported, as a matter

of law” (People v Leonti, 18 NY2d 384, 390 [1966]).

       Since there was no overwhelming evidence of guilt, the analysis ends here because

an error cannot be harmless absent such proof. However, if we proceed to the second prong,

the harmful effect on the verdict is obvious. Still, the majority announces, without

explanation, that there is no significant probability that the jury would have acquitted

defendant without the FST DNA evidence (see majority mem at 2). This conclusion

disregards the impact of the FST DNA evidence in a case without any eyewitness to

defendant’s alleged possession and where the prosecution had no evidence of defendant’s

fingerprints or blood on the gun.

       As for the other DNA evidence, the criminalist testified that, based on skin cell DNA

testing of the gun’s trigger mechanism, she could not exclude defendant as one of three

possible contributors, but he was not the major contributor, meaning he was not the person

whose DNA was present in amounts larger than the other two potential contributors. The

prosecutor did not present DNA evidence of the attackers, leaving open the possibility that

any of them could have contributed to the mixture obtained from the gun. Further, the gun

was found on a shelf where several men were in close proximity as the chaotic, violent

episode unfolded. To overcome the fact that the evidence easily suggested that any one of

the attackers may have placed or dropped the gun on the shelf, the prosecutor emphasized

for the jury the FST-derived DNA profile. Thus, the FST DNA results, presented

rhetorically as a 4.57-million-to-one ratio that defendant’s DNA was on the gun,

transformed a thin case of unlawful possession based on supposition and inferences into a

                                             -9-
                                              - 10 -                                 No. 2

scientifically supported guilty verdict against defendant. With those numbers, how likely

is it that a reasonable juror would find that defendant’s DNA was not on the gun? It defies

logic to conclude, as the majority apparently does, that the jury could ignore that this

evidence left only an infinitesimally small likelihood that the DNA belonged to someone

else.

        Thus, I dissent from the majority’s unsupported, terse holding that the error was

harmless because it ignores the record before us and is contrary to our consistent

application of the harmless error doctrine.



Order affirmed, in a memorandum. Chief Judge DiFiore and Judges Garcia, Singas and
Cannataro concur. Judge Rivera dissents in an opinion, in which Judges Wilson and
Troutman concur.


Decided April 26, 2022




                                              - 10 -